AFCP 2.0 Decision

Applicant’s after-final amendment (AFA) submitted with the request to participate in the AFCP 2.0 pilot on December 16, 2021 is acknowledged.  However, the AFA does not place the application in a condition for allowance. See below for more information. 


Advisory Action Before the Filing of an Appeal Brief

Continuation of Box 5:
Applicant’s amendment to claim 13 submitted in the AFA overcomes the 35 USC 112(b) rejection of claim 13 as set forth in the Final Office action (FOA) mailed on September 16, 2021. 

Continuation of Box 7:
In the AFA, applicant has incorporated subject matter of claim 8 in claim 1.  Claim 8 was previously rejected under the 35 USC 103 rejection of claims 1-8 and 12-14 as being unpatentable over Ohkoshi et al. (US 20150250052A1) as set forth in the FOA.  If applicant filed an appeal brief, then the claim 1 will still be rejected under the 35 USC 103(a) as being unpatentable over Ohkoshi et al. as set forth in the FOA.  



Continuation of Box 12:

Applicant’s arguments submitted in the AFA against the 35 USC 103 rejection of claims 1-8 and 12-14 as being unpatentable over Ohkoshi et al. (US 20150250052A1) as set forth in the FOA are not found persuasive.

With respect to claim 1 limitation “the adhesive composition containing…an imidazole based curing catalyst”, applicant argues that although paragraph 0122 of Ohkoshi lists examples of available accelerators, including an imidazole based accelerator, this paragraph gives examples of many accelerators and the imidazole based accelerator is just one among many.  Applicant further points to Examples of Ohkoshi (paragraphs 0228 and 0229) and argues that the imidazole based accelerator is not used in the Examples of Ohkoshi.  Instead, a phosphorus-based accelerator is used.  Therefore, it would not be reasonable to modify what is shown in Ohkoshi to add an imidazole based accelerator to the resin, as suggested by the Examiner.   Applicant further points to paragraph 0007 of the specification and asserts that as noted in the specification, an imidazole based accelerator has an advantage that is unlikely to adversely affect the sealing sheet when performing desmear treatment.   Pages 10-11 of the AFA. 

The examiner respectfully disagrees with applicant’s argument.  It is submitted that disclosed examples do not constitute teaching away from a broader disclosure or nonpreferred embodiments.  The use of patents as references is not limited to what the alone or in combination of two or more kinds thereof.” (0122).  A person having ordinary skill in the art would recognize from the aforementioned disclosure of Ohkoshi that the use of imidazole based accelerator is within the scope of Ohkoshi’s disclosure. Moreover, as to applicant’s argument referring to paragraph 0007 of the specification, it is respectfully submitted that Ohkoshi as set forth previously suggests to use imidazole based accelerator.  Accordingly, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP 2145 (II).  Accordingly, applicant’s argument is not found persuasive. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 3, 2022